DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 8/12/22 have been fully considered and are persuasive to overcome the Written Description rejection but they are not persuasive to overcome the Obviousness rejection.  The 103 rejection is maintained for the reasons of record.  Note the examiner has changed for this application.
Applicant argues that the in vitro demonstration of the prior art cannot render obvious the therapeutic treatment claimed however this argument is not found persuasive for the reasons of and record.  The inhibitor in question is doing what is suggested by Okumura (expansion of endothelial cells) which would cause a “treatment” as is required by the claim. Okumura though not showing an in vivo treatment, clearly suggests the treatment claimed and the other cited prior art adds to the expectation that the suggested treatment would produce at least some level of treatment.  Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Applicant argues that the specific compound used yields unexpected results in vivo, however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980).  Applicant’s argument would appear to apply only to claim 5- further elaboration as to why the effects of the specific compound yielded unexpected results could obviate the rejection specifically of ethat claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okumura’2013 and  Okumura’2011  and Herrerias (US 2012/0315256) and as evidenced by Ho (Cell Line of Fuchs’ Corneal Dystrophy Produces Abnormal Extracellular Matrix, Poster presentation, May 6, 2013; Applicant IDS; Of Record) and Eghrari (Fuchs’ corneal dystrophy, Expert Rev Ophthalmol. 2010 April 5(2): 147-159; Of Record).
Okumura’2013 teaches patients with Fuchs corneal endothelial dystrophy suffer vision loss due to loss of corneal endothelial function with regards to maintaining corneal transparency (abstract). Okumura’2013 teaches that inhibition of TGF-8 with SB431542 (a TGF-beta signal inhibiting agent) counteracted the fibroblastic transformation of the endothelial cells and maintained endothelial physiological functions and reduced the expression of collagen and fibronectin (ECM proteins) (abstract). Okumura’2013 teaches SB431542 enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract). Okumura’2013 tested the effects of SB431542 in primate and human corneal endothelial cell lines (Fig. 4-6). Okumura’2013 suggests that SB431542 can be used for treatment of corneal endothelial dysfunctions (see Discussion pg. 10 col. 2 para. 2).
Okumura’2013 does not teach the administration of an effective amount of $B431542to a subject having Fuchs endothelial corneal dystrophy.
Okumura’2011 teaches the administration of small molecules such as Y-27632 that affect the corneal endothelial cells as eye drops in subjects with Fuchs corneal endothelial dystrophy (abstract). Okumura’2011 teaches that since Y-27632 enhances cell proliferation in vitro, it can be used in vivo also as a new pharmacological intervention for the treatment of corneal endothelial dysfunction as less invasive therapy (abstract). Okumura’2011 teaches Fuchs’ endothelial dystrophy results in corneal haziness (pg. S54, col. 2 para. 1).
Herrerias teaches the use of TGF-beta 1 inhibitors for the treatment of corneal fibrosis/haze (abstract). Herrerias teaches administration of a therapeutically effective amount of the TGF-beta 1 inhibitor topically to the eyes of the subject as drops (par. [0128,0130,0134,0145)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer SB431542 of Okumura’2013’ in Herrerias’ eye drops to subjects with Fuchs corneal endothelial dystrophy, because Okumura’2011 teaches that small molecules that affect expansion of corneal endothelial cells in vitro can be used in methods to treat subjects with Fuchs dystrophy. Since Okumura’2013 teaches that SB431542 inhibits TGF-beta in corneal endothelial cells and helps in the maintenance of cell function and reduces ECM protein deposition in in- vitro cell line of Fuchs’ corneal dystrophy, and that SB431542 can be used in methods
to treat corneal endothelial disorders, one of ordinary skill in the art would be motivated to administer SB431542 in vivo in subjects. There is a reasonable expectation of success because corneal haziness occurs in subjects with Fuchs’ corneal endothelial dystrophy (for evidence see Okumura’2011 pg. S54 col. 2 para. 1) and Herrerias teaches administration of TGF-beta 1 inhibitors as eye drops for the treatment of corneal fibrosis/haze.
Regarding the limitation of ‘ECM abnormality in a corneal endothelium in a subject having Fuch’s endothelial corneal dystrophy’, it was known in the art that Fuchs’ corneal dystrophy endothelial cell lines have abnormal ECM deposition (evidence for this knowledge is provided in a poster presentation by Ho et al., see title, Fig. 2). Regarding the limitation ‘wherein the TGF-beta signal inhibiting agent alone is effective to treat the disease, disorder or condition’ it is an inherent outcome of the method step. Since Okumura’2013 in view of Okumura’2011 and Herrerias as combined teach the administration of SB431542 (a TGF-beta signal inhibiting agent) to a subject with Fuchs’ corneal dystrophy, the method of Okumura’2013 in view of Okumura’2011 and Herrerias would meet this limitation.
The limitation that “the disease, disorder, or condition further comprises corneal opacity in Fuchs’ corneal endothelial dystrophy” is met in the method of Okumura’2013 in view of Okumura’2011 and Herrerias as evidenced by Egharri. Eghrari states that Fuchs’ corneal dystrophy is characterized by diffuse corneal opacity (see Eghrari pg. 1 para. 1).
Regarding claims 4-7, Okumura’2013 teaches SB431542 (claims 4,5) enables efficient in vitro expansion of human endothelial cells (HCECs) (abstract). SB431542 is
(4-[4-(1 ,3-benzodioxol-5-yl)-5-(2-pyridinyl)]-1H-imidazol-2-yl]benzamide) (for evidence see instant specification at lines 2-3 of [0044] on page 18). Okumura’2013 tested the effects of SB431542 in primate (claim 6) and human (claim 7) corneal endothelial cell lines (Fig. 4-6).
Regarding claims 8 and 9, Herrerias teaches the formulation of the TGF-beta inhibitors as eye drops in formulations comprising pharmaceutical excipients (par. [0145,0188,0189]).
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657